DETAILED ACTION
This action is in response to documents received 6/10/2020, an Examiner’s interview conducted 1/6/2022 and an IDS filed 1/19/2022.  Claims 1-20 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for these Examiner’s amendments was given in a telephone interview with Brian McKnight on 1/6/2022.
Claims 1, 8 and 15 are amended.  
The CLAIMS have been amended as follows:
1. A non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a content management system to: 

send, to the client device, a cursor including last known revision data associated with the namespace and a token identifying one or more signed rights identifiers associated with a previously- authorized session, a previously-authorized account, or a previously-authorized client device; 
receive, from the client device, a request to commit a change to the namespace, wherein the request includes the cursor; and 
commit the change to the namespace, the change being an update to the namespace.

8. A method comprising: 
sending, to a client device from a content management system, information regarding a latest revision to a namespace, wherein the client device is authorized to access a user account on the content management system; 
sending, to the client device, a cursor including last known revision data associated with the namespace and a token identifying one or more signed rights identifiers associated with a last previously-authorized session; 
receiving, from the client device, a request to commit a change to the namespace, wherein the request includes the cursor; and 109085118-658622_P1181USC1 
committing the change to the namespace, the change being an update to the namespace.

15. A content management system comprising: one or more processors; and memory having instructions stored thereon, that when executed the instructions are effective to cause the one or more processors to: 
send, to a client device, information regarding a latest revision to a namespace, wherein the client device is authorized to access a user account on the content management system; 
signed rights identifiers associated with a previously-authorized session, a previously-authorized account, or a previously- authorized client device; 
receive, from the client device, a request to commit a change to the namespace, wherein the request includes the cursor; and 
commit the change to the namespace, the change being an update to the namespace.


Allowable Subject Matter
Claims 1-20 are allowed in light of Applicant’s arguments and in light of the prior art made of record.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance:
Newly amended independent claims 1, 8 and 15 are allowed for reasons explained below: 
Newly amended independent claims 1, 8 and 15 are allowed because the closest identified prior Von Muhlen (US 2016/0292179), Leggette (US 2018/0039788) and Coyle, Jr. (US 5,220,665) , alone or in combination, fails to anticipate or render obvious the claimed invention.
Von Muhlen (prior art on the record) teaches for providing users with greater control over the content items they host using online content management services.  The content management services comprise synchronizing the uploading and downloading of content by generating content item namespace metadata for user 
Leggette (prior art on the record) teaches a method of controlling access to a dispersed storage network (DSN) by verifying registry information.  The registry information includes namespace information and version.  A signature is generated over 
Coyle, Jr. (prior art on the record) teaches a method for supporting processing of queries across a transaction commit, roll-back or system failure.  A query specifies a cursor, where each cursor specifies the state of a scan and a query evaluation state.  After a transaction roll-back, the “old” saved state for the cursor may be used to re-establish the cursor position.  The data stored within persistent cursor table for each cursor includes a scheme validation token and the identity of the last record processed by a scan.  Coyle does not teach sending, to a client device, information regarding a latest revision to a namespace, wherein the client device is authorized to access a user account on the content management system.
None of the prior art of record cited above, or in the newly filed information disclosure statements, teaches all the combination of non-obvious features of claims 1, 8 and 15 of the present invention: 
“send, to a client device, information regarding a latest revision to a namespace, wherein the client device is authorized to access a user account on the content management system;” “send, to the client device, a cursor including last known revision data associated with the namespace and a token identifying one or more signed rights identifiers associated with a previously-authorized session, a previously-authorized account, or a previously-authorized client device;”  “receive, from the client device, a request to commit a change to the namespace, wherein the request includes the cursor; 

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.

Conclusion
Therefore, claims 1-20 are hereby allowed in view of applicant’s persuasive arguments and in light of amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should be preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHARON S LYNCH/Primary Examiner, Art Unit 2438